Citation Nr: 0733818	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of thyroidectomy.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected anxiety reaction, manifested by 
headaches and chest pain with conversion reaction.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran (also referred to as "appellant") served on 
active duty from September 1943 to March 1946, and from April 
1952 to November 1969.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision of the RO that denied 
disability ratings in excess of 10 percent each for service-
connected residuals of thyroidectomy and for service-
connected anxiety reaction (manifested by headaches and chest 
pain with conversion reaction), and denied TDIU benefits.  
The veteran timely appealed.

In July 2007, the veteran and his wife testified during a 
Board hearing before the undersigned at the RO in St. 
Petersburg.  In October 2007, the undersigned granted the 
veteran's motion to advance this appeal on the Board's docket 
pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2007).

In March 2006, the veteran raised the issues of entitlement 
to service connection for hypertension and for a neurological 
disorder as secondary to his service-connected residuals of 
thyroidectomy.  As those issues have not been adjudicated, 
they are referred to the RO for appropriate action.  




FINDINGS OF FACT

1.  The veteran's service-connected residuals of 
thyroidectomy are manifested by occasional constipation and 
cold sensitivity, and controlled by medication; fatigability, 
mental sluggishness, or muscle weakness are not demonstrated.

2.  The veteran's service-connected anxiety reaction, 
manifested by headaches and chest pain with conversion 
reaction, reveals some difficulty in social and occupational 
functioning, some memory problems, sleep impairment, and 
anxiety.

3.  The veteran's service-connected anxiety reaction, 
manifested by headaches and chest pain with conversion 
reaction, has not manifested occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

4.  The veteran's service-connected disabilities are not 
shown to be of such a nature or severity to prevent him from 
obtaining or retaining substantially gainful employment.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected residuals of thyroidectomy are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic 
Codes 7900, 7903 (2007). 

2.  The criteria for a disability rating of 30 percent for 
service-connected anxiety reaction, manifested by headaches 
and chest pain with conversion reaction, are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9400 
(2007).

3.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the United States Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify the veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  
 
Through May 2005, September 2005, and June 2006 letters, the 
RO notified the veteran of elements of service connection, 
the evidence needed to establish each element, and evidence 
of increased disability.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.  VA's letters notified the veteran of what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VA informed him that it would make 
reasonable efforts to help him get evidence necessary to 
support his claims, particularly, medical records, if he gave 
VA enough information about such records so that VA could 
request them from the person or agency that had them.  Each 
of the letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant should be provided prior to the initial 
adverse decision.  In this case, although some of the 
documents meeting the notice requirements were provided to 
the veteran after the rating action on appeal, the timing 
deficiency was remedied by the fact that the veteran's claims 
were re-adjudicated by the agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

A March 2006 letter and a June 2006 letter provided the 
veteran with notice as to how VA assigns a disability rating 
and an effective date for any award of increased benefits on 
appeal for service-connected disabilities.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.  Given these facts, it appears that 
all available records have been obtained.
A March 2006 response from the veteran indicated that he had 
no other information or evidence to give VA to substantiate 
the claim.  The Board finds that there is no further 
assistance that would be reasonably likely to assist the 
veteran in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a)(2).

II.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

A.  Residuals of Thyroidectomy

The RO assigned a 10 percent evaluation for residuals of 
thyroidectomy under 38 C.F.R. § 4.119, Diagnostic Code 7900, 
effective April 11, 2005.

A 10 percent rating is warranted for hyperthyroidism when 
there is tachycardia, which may be intermittent, and tremor; 
or when continuous medication is required for control.  A 30 
percent rating requires tachycardia, tremor, and increased 
pulse pressure or blood pressure.  A 60 percent rating 
requires emotional instability, tachycardia, fatigability, 
and increased pulse pressure or blood pressure.  A 
100 percent rating requires thyroid enlargement, tachycardia, 
eye involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms.  38 C.F.R. § 4.119, Diagnostic 
Code 7900.  Note 1 following the diagnostic code states that 
if disease of the heart is the predominant finding, evaluate 
as hyperthyroid heart disease (Diagnostic Code 7008) if doing 
so would result in a higher evaluation.  Note 2 following the 
diagnostic code states that if ophthalmopathy is the sole 
finding, evaluate as impairment of field vision (Diagnostic 
Code 6080); diplopia (Diagnostic Code 6090); or impairment of 
central visual acuity (Diagnostic Code 6061-6079).  38 C.F.R. 
§ 4.119, Diagnostic Code 7900.

Alternatively, the veteran's residuals of thyroidectomy may 
be evaluated as hypothyroidism under 38 C.F.R. § 4.119, 
Diagnostic Code 7903, although no more than one of these 
ratings may be assigned without violating the rule against 
the pyramiding of disabilities at 38 C.F.R. § 4.14.  Pursuant 
to Diagnostic Code 7903, a 10 percent rating is assigned when 
hypothyroidism is manifested by fatigability, or continuous 
medication is required for control.  A 30 percent rating 
requires fatigability, constipation, and mental sluggishness.  
A 60 percent rating requires muscular weakness, mental 
disturbance, and weight gain. A 100 percent rating requires 
cold intolerance, muscular weakness, cardiovascular 
involvement, mental disturbance (dementia, slowing of 
thought, depression), bradycardia (less than 60 beats per 
minute), and sleepiness.  38 C.F.R. § 4.119. 

In this case, private treatment records show that the veteran 
denied chest pain, shortness of breath, recent weight change, 
or increased swelling of his lower extremities in December 
2004.  He also denied fatigue, fever, chills, nausea, 
vomiting, diarrhea, constipation, dysuria, or gross 
hematuria.  Medication for hypothyroidism was prescribed.

During a June 2005 VA examination, the veteran had no 
cardiovascular complaints.  His only gastrointestinal 
complaint was constipation approximately once a month, 
treated with a high fiber diet.  The veteran reported cold 
intolerance and having to negotiate constantly with his wife 
to set the thermostat higher because he felt cold when others 
felt comfortable.  Examination revealed definite exophtalmos, 
consistent with having had Graves' disease.  The veteran had 
lid lag, where his eyelids did not close completely when 
blinking; he used ophthalmologic solution for dry eye 
syndrome.  He also had arcus senilis.  Muscular strength was 
good, and there was no tremor.  He reported an intentional 
weight loss of 8 pounds over the last weeks.  The examiner 
noted that the veteran's last TSH reading was normal at 
0.735.  The examiner opined that the veteran's surgical 
hypothyroidism was adequately treated with medication.  The 
veteran weighed 220 pounds.

In July 2007, the veteran testified at the personal hearing 
that his TSH levels were elevated and that his medications 
were increased, beginning in 2005; and that his heart 
sometimes raced.

The Board notes that service connection has been established 
for anxiety reaction, effective December 1969.  As such, 
symptoms attributable to the service-connected anxiety 
reaction may not be considered in the evaluation of residuals 
of thyroidectomy.  38 C.F.R. § 4.14.

The evidence reflects some constipation and cold sensitivity 
in June 2005, but minimal evidence of hypothyroidism, which 
was controlled by medications.  These findings meet the 
criteria for the award of the current 10 percent disability 
rating under either Diagnostic Code 7900 or Diagnostic Code 
7903.

The veteran does not have the findings needed for the award 
of a 30 percent or higher evaluation under either Diagnostic 
Code 7900 or Diagnostic Code 7903.  The evidence does not 
reflect tachycardia or tremor, and the veteran's hypertension 
has not been shown to be associated with residuals of 
thyroidectomy.  Muscle weakness has not been identified, and 
weight gain or fatigability has not been shown.  The overall 
evidence reflects only one of the three criteria required for 
a 30 percent disability rating under Diagnostic Code 7903.  
38 C.F.R. § 4.119.  For these reasons, the Board finds that 
the weight of the evidence is against the grant of a 
disability rating in excess of 10 percent for residuals of 
thyroidectomy.

B.  Anxiety Reaction

The RO has evaluated the service-connected anxiety reaction, 
manifested by headaches and chest pain with conversion 
reaction, under 38 C.F.R. § 4.130, Diagnostic Code 9400, as 
10 percent disabling.  The actual criteria for rating 
psychiatric disabilities other than eating disorders are 
contained in a General Rating Formula for Mental Disorders.  
38 C.F.R. § 4.130. 

A 10 percent rating is assigned when there is occupational 
and social impairment due to mild or transient symptoms 
which: decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or; symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The report of a June 2005 VA examination reflects that the 
veteran was well groomed and had good hygiene.  No psychotic 
symptoms were reported or noticed.  Examination revealed that 
his affect was broad, and his mood was euthymic.  The veteran 
denied suicidal or homicidal thoughts, ideations, or plans.  
He had good registration of three objects, although could 
recall only one of three objects a few minutes later.  He did 
recall that another physician had ordered a lab test earlier 
in the day.  The veteran did not worry about a memory 
problem; his long-term memory was intact.  The veteran was 
oriented to person, place, time, and circumstance.  Rate and 
flow of speech were within normal limits and logical to the 
course of conversation.  The examiner noted that the veteran 
did have sleep impairment, which either was related to 
anxiety or due to sleep apnea.  The veteran reported some 
anxiety symptoms, which were mild in terms of impact upon his 
social and occupational functioning.  A global assessment of 
functioning (GAF) score of 70 was assigned.

In July 2007, the veteran testified at the personal hearing 
that he had panic attacks, anxiety, anger, memory problems, 
confusion, loss of interest in activities he had enjoyed, 
sleep impairment when thinking about a problem, and he tended 
to be a loner.

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a) 
(2007).   

In this case, the veteran's anxiety reaction, manifested by 
headaches and chest pain with conversion reaction, reveals 
some difficulty in social and occupational functioning.  The 
GAF score of 70 assigned by the most recent examiner in 
June 2005 reflects mild symptoms.  Given the evidence, 
including clinical findings, of some memory problems, sleep 
impairment, and anxiety, the Board finds that the evidence 
more nearly approximates the criteria for a 30 percent 
disability rating.  For the foregoing reasons, the Board 
finds that evidence supports the award of a 30 percent 
disability rating for anxiety reaction, manifested by 
headaches and chest pain with conversion reaction.  In 
reaching this decision, the Board has resolved any doubt in 
favor of the veteran.

The evidence does not reflect that the service-connected 
anxiety reaction (manifested by headaches and chest pain with 
conversion reaction) is of such severity as to warrant a 
disability rating in excess of 30 percent.  The veteran's 
service-connected anxiety reaction has not manifested 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, as 
required for a 50 percent disability rating under Diagnostic 
Code 9400.  38 C.F.R. § 4.130.   

The Board notes that, in this case, the evidence does not 
reflect headaches that are characteristic either of 
migraines, or of prostrating attacks under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  VA correctly did not assign 
a separate, compensable disability rating for headaches.

  C.  Extraschedular Consideration

The Board further finds that there is no showing that the 
veteran's service-connected disabilities have resulted in so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's disabilities have not been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The veteran is not currently working, and there 
is no evidence of recent hospitalizations.  In the absence of 
evidence of any of the factors outlined above, the criteria 
for referral for consideration of an extraschedular rating 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

III.  Entitlement to a TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  In determining whether the veteran is 
entitled to TDIU, neither his non-service-connected 
disabilities nor his age may be considered.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In this case, the veteran has completed two years of college 
education, and has had additional training in sales 
management.  Following 20 years of military service, the 
veteran reportedly worked for the federal government in a 
position where he wrote and administered contracts for 
research and development.  He also reportedly worked from 
1980 to 1985 as an E.O. specialist.

Service connection is currently in effect for residuals of 
thyroidectomy, rated as 10 percent disabling; and for anxiety 
reaction, manifested by headaches and chest pain with 
conversion reaction, currently rated, as shown above, as 
30 percent disabling.  The combined disability rating would 
be 40 percent.  See 38 C.F.R. § 4.25 (2007).  This combined 
disability rating clearly does not meet the minimum 
percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  

However, even when the percentage requirements are not met, 
entitlement to a total rating, on an extra-schedular basis, 
may nonetheless be granted, in exceptional cases, when the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  That 
notwithstanding, the record simply does not establish that 
the veteran's service-connected disabilities render him 
unemployable.  The evidence does not reveal that the veteran 
had been hospitalized recently, or placed on doctor-ordered 
bedrest during the past year for any service-connected 
disability.

The report of the June 2005 VA examination reflects that the 
veteran has the energy to take care of all of his activities 
of daily living, and is well groomed and has good hygiene.  
The examiner opined that the veteran's anxiety symptoms 
mildly impact his social and occupational functioning.  In 
fact, the veteran reported that he lived in a retirement 
community, and that he was able to attend neighborhood 
gatherings and parties.  He and his wife reportedly returned 
recently from traveling in some European countries by train.  

Given the findings that the veteran's anxiety symptoms have 
only a mild impact upon his social and occupational 
functioning, and that the veteran was able to perform his 
previous employment until retirement, the June 2005 VA 
examination report essentially provides an opinion that the 
veteran's service-connected disabilities would not preclude 
employment consistent with his experience.  There is no 
medical opinion to the contrary.  The record was held open 
for an additional 60 days to allow the veteran to obtain and 
submit medical evidence in support of his claims.  No 
additional evidence was received in this period. 

In July 2007, the veteran testified at the personal hearing 
that he felt he could not hold a job because of his anxiety.  
He also testified that he had some memory problems, and could 
not drive because of his nerves.  Although the veteran has 
expressed an opinion that he is unemployable due to service-
connected disabilities, that opinion is outweighed by the 
relatively few findings on the recent examinations, the work 
history, and the competent medical opinion evidence by the 
June 2005 VA examiner.  

The ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993)).  Here, the 
competent and objective evidence simply does not demonstrate 
that the veteran is unable to obtain or retain substantially 
gainful employment solely because of his service-connected 
disabilities.  As noted above, impairment from non-service-
connected disabilities is not for consideration in awarding a 
TDIU.  See 38 C.F.R. § 3.341(a).  Here, the evidence weighs 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

A disability evaluation in excess of 10 percent for residuals 
of thyroidectomy is denied.

A disability evaluation of 30 percent for the veteran's 
anxiety reaction, manifested by headaches and chest pain with 
conversion reaction, is granted.

The claim of entitlement to a TDIU is denied.


____________________________________________
J. PARKER 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


